Judgment unanimously reversed on the law with costs, motion denied, and new trial granted. Memorandum: In this action for false arrest and false imprisonment, the court erred in granting defendant’s motion for a directed verdict (see, CPLR 4401). There was sufficient evidence to establish that (1) defendant intended to confine plaintiff; (2) plaintiff was conscious of his confinement; (3) plaintiff did not consent to the confinement; and (4) the confinement was not otherwise privileged (see, Broughton v State of New York, 37 NY2d 451, 456). Actual damages need not be shown (see, Jacques v Sears, Roebuck & Co., 30 NY2d 466). "The measure of damages for false imprisonment is such sum that would fairly and reasonably compensate the plaintiff for injuries caused by defendant’s wrongful act, including damages for mental anguish, shame and humiliation, injury to reputation, physical suffering, loss of earnings and legal expenses in defending a prior action so long as the damages are proximately caused by the illegal act” (Kehrli v City of Utica, 105 AD2d 1085). (Appeal from judgment of Supreme Court, Oneida County, Tenney, J. —dismiss complaint.) Present—Denman, J. P., Boomer, Pine, Balio and Lowery, JJ.